It is conceded in this case that the circuit court has power to vacate a plat or any part thereof except such parts thereof as have been dedicated to and accepted by the public for public use.  It is also conceded that this is a discretionary power and that the court's determination will only be reversed for a clear abuse of discretion.
I deem it also to be established that the roadway in question was never dedicated or offered as a public way, road, *Page 278 
highway, or street.  It was, however, an easement granted to lot owners in the subdivision to use the roadway as a means of ingress or egress.  I am willing to concede without laboring the point that such portions of the one-hundred-foot strip as lie to the north of the concrete driveway and which are occupied by buildings of the plaintiffs could within the discretion of the trial court be lifted out of the highway as originally platted by vacation of the plat as to it.  I can discover no fact which would justify vacating the south 27.6 feet of the highway. This strip is not necessary for plaintiffs' buildings. It is appropriate and necessary for access to other portions of the plat and, since plaintiffs hold under those who originally platted the premises, it appears to me that they have created a servitude in favor of persons who have purchased in reliance on the plat and that the court ought not without reason vacate this strip as a private entrance to the platted property.  It appears to me that the vacating of this strip and the cutting of the private entrance to the plat to 20.13 feet was an abuse of discretion.